               IN THE UNITED STATES DISTRICT COURT FOR THE
                       MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE DIVISION

VANDERBILT UNIVERSITY,                   )
                                         )
     Plaintiff/Counterclaim Defendant,   )              Case No. 3:18-cv-00348
                                         )
v.                                       )              Judge Campbell/Brown
                                         )
KAINEXUS LLC, KAINEXUS, INC.,            )              Jury Demand
                                         )
     Defendants/Counterclaim Plaintiffs. )

   JOINT MOTION TO EXTEND THE DEADLINE TO FINALIZE SETTLEMENT
              AND SUBMIT AGREED ORDER OF DISMISSAL

       Plaintiff / Counterclaim Defendant Vanderbilt University and Defendants /

Counterclaim Plaintiffs KaiNexus LLC and KaiNexus, Inc. jointly move that the Court

again extend the deadline for the parties to finalize the settlement reached through a

judicial settlement conference. Specifically, the parties request an additional 30 days to

finalize the written settlement agreement and related documents and submit a proposed

agreed order of compromise and dismissal. With this extension, the new deadline to reopen

the action if the settlement is not consummated would be January 19, 2019.

       By way of background, on September 20, 2018, the parties participated in a judicial

settlement conference before visiting Magistrate Judge J. Gregory Wehrman. With Judge

Wehrman’s assistance, the parties reached an agreement to resolve the case, to be

memorialized through a written settlement agreement and related documents.

       On September 21, 2018, the Court entered an Order of dismissal, stating as follows:

       The Court having been advised that this action has been settled, the action is
       dismissed without prejudice to the right, upon good cause shown within forty-
       five (45) days, to reopen the action if the settlement is not consummated.
       Within this forty-five day period, the parties may submit a proposed agreed
       order of compromise and dismissal.

(Doc. No. 18, Order.)




    Case 3:18-cv-00348 Document 21 Filed 12/19/18 Page 1 of 4 PageID #: 175
       KaiNexus’s counsel circulated drafts of settlement documents to Vanderbilt on

October 16, 2018. On October 31, 2018, the parties jointly requested additional time, in

part, because “the settlement documents are more complicated and voluminous than a

straightforward settlement agreement.” (Doc. No. 19, Mtn.) On November 1, 2018, the

Court granted the parties’ motion, extending the deadline to finalize the settlement

documents to December 20, 2018. (Doc. No. 20, Order.)

       Since then, Vanderbilt’s counsel and client representatives have spent considerable

time reviewing and revising KaiNexus’s draft documents, circulating extensively revised

drafts to KaiNexus on December 5, 2018. On December 18, 2018, KaiNexus responded with

extensive edits to Vanderbilt’s drafts. The parties expect to reach mutually-agreeable

terms; however, given the current posture, the parties need more time to do so.

       For these reasons, the parties respectfully request that the Court grant an

additional 30 days for the parties to finalize the written settlement agreement and related

documents and submit a proposed agreed order of compromise and dismissal. 1 With this

extension, the new deadline to reopen the action if the settlement is not consummated

would be January 19, 2019.




1The parties would request less additional time, but the intervening holidays will impact availability
during the next two weeks.



                                     2
    Case 3:18-cv-00348 Document 21 Filed 12/19/18 Page 2 of 4 PageID #: 176
Respectfully submitted:

KLEIN BUSSELL, PLLC

s/ Kevin C. Klein
___________________________________
Kevin C. Klein (BPR # 23301)
Tracy Lujan (BPR # 22514)
1224 6th Ave. North
Nashville, Tennessee 37208
Telephone: (615) 549-6631
Facsimile: (615) 600-4780
kevin.klein@kleinbussell.com
tracy.lujan@kleinbussell.com

and

Chris Lowe (BPR # 020491)
Associate General Counsel
VANDERBILT UNIVERSITY
Office of the General Counsel
Loews Vanderbilt Plaza, Suite 750
2100 West End Avenue
Nashville, TN 37203
(615) 322-8613
chris.lowe@vanderbilt.edu

Attorneys for Plaintiff

KING & BALLOW

s/ Douglas R. Pierce
___________________________________
Douglas R. Pierce (BPR No. 10084)
315 Union Street, Suite 1100
Nashville, Tennessee 37201
Telephone: (615) 259-3456
Facsimile: (615) 726-5419
dpierce@kingballow.com

Attorneys for Defendants KaiNexus LLC and KaiNexus, Inc.




                                       3
      Case 3:18-cv-00348 Document 21 Filed 12/19/18 Page 3 of 4 PageID #: 177
                              CERTIFICATE OF SERVICE

      I hereby certify that on this 19th day of December, 2018, a copy of the foregoing Joint
Motion has been furnished via the Court’s electronic filing system to:

Douglas R. Pierce
King & Ballow
315 Union Street
Nashville, Tennessee 37201


                                                  /s/ Kevin C. Klein




                                     4
    Case 3:18-cv-00348 Document 21 Filed 12/19/18 Page 4 of 4 PageID #: 178
